Title: To Thomas Jefferson from "N," 26 July 1802
From: “N”
To: Jefferson, Thomas


          
            Sir
            Philadelphia July 26th. 1802
          
          Permit me to use the freedom of expostulating with you concerning a measure, which, we learn here, you are about to adopt. Believing your ignorance of its oppressive consequences to be the only source, in which it could have originated, I respectfully submit to your consideration such of them as my information enables me to suggest,—and I indulge the hope they shall produce in you such a determination and conduct, as any man of humane feelings would be proud to display on similar occasions. That you may the more clearly comprehend, and sensibly feel the drift and force of the statement I am about to make, I shall for a moment suppose you to be in the precise circumstances of him, who is destined to be the subject of all the distress, which the measure in contemplation is calculated to inflict; and shall lastly address your feelings before you are relieved from the torturing embarrassment of your supposed condition.
          Suppose, then, that accident, choice or necessity had driven you early in life to the profession of arms, and that the same motive, which urged you to begin, obliged you to continue the pursuit far into the decline of life; that, after you had retired, your fellow Citizens, sensible of your patriotic services, and your private worth, rewarded both with an appointment of emolument, which it was their wish you should enjoy without molestation during good behaviour. Suppose, further, that you had acquired a family of five children chiefly females, who were educated in tenderness, and in elegance, and were now grown to maturity without any reasonable prospects of comfortable support, but what they expect to derive from public gratitude displayed in continuing to you the enjoyment of your establishment, and that your President, perhaps a stranger to your amiable virtues and ignorant of your straitened circumstances; overlooks all the moving considerations, which your situation affords and sacrifices you and all your personal merits, your former toils, and the future distress of your helpless female family to some small advantage in prospect from the substitution of an individual Republican for an individual Federalist,—a mere name for a name, without even a pretence of promoting in the smallest degree the public welfare by the change, would you not feel anguish of the most poignant kind, and would you not want a turn to designate the measure of his cruelty, who could inflict so much distress for so small a gratification?
          Permit me now to ask whether you have Daughters yourself, and, if you have, would you not feel the most keen distress, if placed in circumstances here described? To see a worthy man and his amiable family overwhelmed, and devoted to distress is a scene, which no parent can regard with indifference, and which every feeling man must view with horror, when they can trace the cause, not to the sufferer himself but to a compliance with the unreasonable demands of importunate and party spirited men.
          I am not acquainted with General McPherson, nor with any of his connections, nor can I assign any reason for the obtrusion of this Letter upon you, than that “Nil humanium alienium a mi puto”
          
            N.
          
        